DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figure 7 in the reply filed on April 28, 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (4,054,901).
Edwards et al. (Figures 1-5) disclose a heat dissipation plate 10, comprising: 
a main retaining wall 14, having a first side edge, a second side edge, and a third side edge (Figure 3, annotated, next page); 
a left retaining wall 13 and a right retaining wall 13 (Figures 1 and 3), wherein the left retaining wall 13 and the right retaining wall 13 are connected to the first side edge and the second side edge respectively, and the main retaining wall 14, the left retaining wall 13, and the right retaining wall 13 form a U-shaped structure (Figure 2); and 

    PNG
    media_image1.png
    741
    930
    media_image1.png
    Greyscale


a limiting structure (15, 16), comprising an extension portion 16 (left side) and a limiting portion 15, wherein the extension portion 16 has a first end and a second end opposite to each other, the first end is connected to the third side edge, and the limiting portion 15 is connected to the second end of the extension portion 16 (Figures 2-4).  
Regarding claim 2, Figure 3 (annotated, above) of Edwards et al. discloses the extension portion 16 and the limiting portion 15 form an L-shaped structure (shaded).  
Regarding claim 3, Figure 3 (annotated, above) of Edwards et al. discloses the limiting structure (15, 16) further comprises another extension portion 16, the another extension portion 16 has a third end and a fourth end opposite to each other, the third end is connected to the third side edge, and the limiting portion 15 is connected between the second end of the extension portion 16 and the fourth end of the another extension portion 16.  
Regarding claim 4, Figure 3 (annotated, above) of Edwards et al. discloses the third side edge has a concave portion.  
Regarding claim 5, Figure 3 (annotated, page 3) of Edwards et al. discloses the first end of the extension portion 16 is connected to a bottom surface of the concave portion, and the extension portion 16 and the limiting portion 15 form an L-shaped structure (shaded).  
Regarding claim 6, Figure 2 (annotated, page 3) of Edwards et al. discloses the limiting structure (15, 16) further comprises another extension portion 16, the another extension portion 16 has a third end and a fourth end opposite to each other, the first end of the extension portion 16 and the third end of the another extension portion 16 are connected to a bottom surface of the concave portion, and the limiting portion 15 is connected between the second end of the extension portion 16 and the fourth end of the another extension portion 16.  
Regarding claim 7, Figure 1 of Edwards et al. discloses a securing portion 25, wherein the securing portion 25 is disposed at a lower side of the left retaining wall 13.  

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harman et al. (6,233,159).
Harman et al. (Figure 2 annotated, next page) disclose a heat dissipation plate 100, comprising: 
a main retaining wall 106, having a first side edge, a second side edge, and a third side edge; 
a left retaining wall 110 and a right retaining wall 108, wherein the left retaining wall 110 and the right retaining wall 108 are connected to the first side edge and the second side edge respectively, and the main retaining wall 106, the left retaining wall 110, and the right retaining wall 108 form a U-shaped structure; and 


    PNG
    media_image2.png
    574
    888
    media_image2.png
    Greyscale


a limiting structure 120, comprising an extension portion and a limiting portion, wherein the extension portion has a first end and a second end opposite to each other, the first end is connected to the third side edge, and the limiting portion is connected to the second end of the extension portion.  
Regarding claim 2, Figure 2 (annotated, above) of Harman et al. discloses the extension portion and the limiting portion form an L-shaped structure (shaded).  
Regarding claim 3, Figure 2 (annotated, above) of Harman et al. discloses the limiting structure further comprises another extension portion, the another extension portion has a third end and a fourth end opposite to each other, the third end is connected to the third side edge, and the limiting portion is connected between the second end of the extension portion and the fourth end of the another extension portion.  
Regarding claim 4, Figure 2 (annotated, above) of Harman et al. discloses the third side edge has a concave portion.  
Regarding claim 5, Figure 2 (annotated, page 5) of Harman et al. discloses the first end of the extension portion is connected to a bottom surface of the concave portion, and the extension portion and the limiting portion form an L-shaped structure (shaded).  
Regarding claim 6, Figure 2 (annotated, page 5) of Harman et al. discloses the limiting structure further comprises another extension portion, the another extension portion has a third end and a fourth end opposite to each other, the first end of the extension portion and the third end of the another extension portion are connected to a bottom surface of the concave portion, and the limiting portion is connected between the second end of the extension portion and the fourth end of the another extension portion.  
Regarding claim 7, Figure 2 of Harman et al. discloses a securing portion 112, wherein the securing portion 112 is disposed at a lower side of the right retaining wall 108.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763